OPINION OF THE COURT BY
CHIEF JUSTICE HOBSON-
Dismissing Appeal.
The Rockhouse Realty Company brought this suit against Jacob Cook and John C. Brown charging in substance that it was the owner and entitled to the immediate possession of certain linn, poplar and walnut logs which the defendants had recently cut upon a certain tract of land which it alleged it owned. The defendants by their answer denied that the plaintiff was the owner or entitled to the possession of the logs,- or that it was the owner of the tract of land. But they did not deny the cutting of the timber from the land or set up any title to the land themselves. The case having been tried before a jury, there was a verdict and judgment in favor of the plaintiff for $50.00. The defendants appeal, and the plaintiff has entered a motion to dismiss the appeal, on the ground that the amount in controversy is less than $200.00; but the appellants urge that as by the answer the title of the plaintiff to the land from which the trees were cut was denied, the title to the land was put in issue, and, therefore, this court has jurisdiction of the appeal.
The precise question was decided in Ponder v. Lard, 102 Ky., 605. In that case, as here, the defendant, in the answer, though denying that the plaintiff owned the land, set up no title in him to it. The appeal was dismissed on the ground that as the defendant did not claim the land or any part of it, only the amount of money adjudged against him was in issue. This case was fol*711lowed and approved in I. C. R. R. Co. v. Major, 121 S. W., 646.
The motion to dismiss the appeal is sustained.
Appeal dismissed.